internal_revenue_service number release date index number --------------------- ------------------- ---------------------------------------------------------- ------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-137707-07 date date ------------------- ------------------------------------------------------------ --------------------------------------------------------------------- legend legend parent ------------------------------------------------------------------- ----------------------------------------------------------- sub ---------------------------------------------------------------------- ----------------------------------------------------------- sub ---------------------------------------------------------------------- ----------------------------------------------------------- sub ------------------------------------------------------------------- ----------------------------------------------------------- business a --------------------------------------------------------------------------------------------------------------- business b x y dear ------------- ------------------------------------------------------------ ---- -- this letter responds to your representative’s letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted by letters dated date ------------------------------------------------------------------------------- --------------------------------------------------------------------------------- plr-137707-07 and date the material information submitted for consideration is summarized below parent a publicly traded corporation is the common parent of an affiliated_group_of_corporations which has elected to file a consolidated federal_income_tax return the parent group that includes both life_insurance_companies and nonlife insurance_companies the parent group is engaged in business a sub is a wholly-owned subsidiary of parent sub owns all of the stock of sub and sub sub sub and sub qualify as life_insurance_companies within the meaning of sec_801 of the internal_revenue_code but are prevented from joining parent’s consolidated_return until they have been members of the parent group for five years due to the application of sec_1504 accordingly sub sub and sub have elected to file a consolidated_return with sub as the common parent pursuant to sec_1504 the sub group the sub group’s income is reported on the accrual_method of accounting and on a calendar_year basis sub and sub are primarily engaged in business b sub and sub are also engaged in the structured_settlement business in these transactions each a structured_settlement sub and sub each i assumed qualified assignments of personal injury liabilities within the meaning of sec_130 and ii purchased and currently hold annuity_contracts that constitute qualified funding assets within the meaning of sec_130 the obligations under the qualified assignments are recourse_liabilities in most instances sub and sub purchased annuity_contracts from each other the taxpayer has represented that the structured_settlement business consists of approximately x of sub 1’s total business a number that is less than and approximately y of sub 2’s total business a number that is less than in an effort to reduce costs and to simplify the parent group structure sub will merge with and into sub however if sub were to merge into sub without any further adjustments of the structured settlements the annuity_contracts between sub and sub would be terminated by operation of law because the two parties to the contracts would be a single company prior to transferring the structured settlements to another corporation in the sub group sub and sub will request consents releases and novations from the payees under the qualified assignments accordingly the following transaction has been proposed the proposed transaction under a negative consent procedure sub and sub will send a written notice to each current claimant stating that each company’s respective qualified_assignment obligations will be transferred to sub unless the claimant objects within days plr-137707-07 for all claimants sub or sub will transfer to sub the qualified_assignment obligations the ownership of the related annuity_contracts held as qualified funding assets and cash in the approximate amount of a customary per-contract assignment fee in constructive exchange for additional sub stock and the assumption_of_liabilities under such qualified assignments the initial transfers regulatory approval of the transfers will be obtained where required sub will merge into sub the merger with sub surviving the taxpayer represented that the merger will constitute a tax free reorganization under sec_368 as part of the proposed transaction sub will assume all of the qualified_assignment obligations of sub and sub however sub either as transferor or on behalf of sub as successor_in_interest as a result of the merger will continue in all cases to retain liability directly to the claimants under the qualified assignments in the case of those claimants that did not object to the transfer a novation of the qualified_assignment would result but sub either as transferor or on behalf of sub as the survivor in the merger will guarantee that the payment due to the claimants under the qualified assignments will be paid in the case of claimants who object there will be no novations of sub 1’s and sub 2’s obligations under the original qualified_assignment and sub as the survivor in the merger will continue to be liable under the terms of the original qualified_assignment to the claimants sub expects that the proposed transaction will address the obligations to all current claimants with respect to their qualified_assignment obligations however it is possible that errors in the notice procedure might occur and that a small number of claimants might make valid objections after the merger if such valid objections are made as to the post-merger objectors any novations would be void ab initio sub either as transferor or as survivor in the merger and sub would remain liable to the claimants under the qualified assignments the subsequent transfers the following representations have been made in connection with the proposed transaction a no stock_or_securities will be issued for services rendered to or for the benefit of sub in connection with the proposed transaction and no stock_or_securities will be issued for indebtedness of sub that is not evidenced by a security or for interest on indebtedness of sub which accrued on or after the beginning of the holding_period of sub or sub for the debt b no stock will be transferred to sub plr-137707-07 c d e f g h i j k l neither sub nor sub has accumulated receivables or made extraordinary payments of payables in anticipation of the proposed transaction sub will report items if any that but for the transfer would have resulted in income_or_deduction to sub or sub in a period subsequent to the transfer and such items will constitute income or deductions to sub when received or paid_by it the proceeds received in collection of the income items will be included as ordinary_income in computing the taxable_income of sub the transfer of assets to sub is not the result of the solicitation by a promoter broker or investment house neither sub nor sub will retain any rights in the property transferred to sub in connection with the proposed transaction the increase in the value of the sub stock owned by either sub or sub as a result of any transfer of accounts_receivable if any will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts the adjusted_basis of the assets to be transferred by sub and sub to sub will be equal to or exceed the sum of the liabilities to be assumed by sub within the meaning of sec_357 for purposes of determining whether the adjusted_basis of the transferred assets equals or exceeds the sum of the liabilities assumed by sub liabilities described in sec_357 are not taken into account the fair_market_value of the assets to be transferred by sub and sub to sub will exceed the sum of the liabilities to be assumed by sub within the meaning of sec_357 the liabilities of either sub or sub to be assumed by sub within the meaning of sec_357 were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between sub and either sub or sub and there will be no indebtedness created in favor of sub or sub as a result of the proposed transaction the transfers and exchanges pursuant to the proposed transaction will occur under a plan agreed upon before the proposed transaction in which the rights of the parties are defined plr-137707-07 m all exchanges other than the subsequent transfers will occur on approximately the same date n o p q r s t u v w x there is no plan or intention on the part of sub to redeem or otherwise reacquire any stock constructively issued in the proposed transaction taking into account any issuance of additional shares of sub stock any issuance of stock for services the exercise of any sub stock_rights warrants or subscriptions a public offering of sub stock and the sale exchange transfer by gift or other_disposition of any of the stock of sub deemed to be received in the exchange sub and sub will be in control of sub within the meaning of sec_368 immediately_after_the_exchange sub and sub each will constructively receive stock of sub approximately equal to the fair_market_value of the net assets transferred to sub less any liabilities assumed by sub within the meaning of sec_357 sub will remain in existence and will retain and use the property transferred to it in a trade_or_business there is no plan or intention by sub to dispose_of the transferred property other than in the normal course of business operations each of the parties to the transaction will pay its own expenses if any incurred in connection with the proposed transaction sub will not be an investment_company within the meaning of sec_351 and sec_1_351-1 of the income_tax regulations neither sub nor sub is under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of sub or sub sub will not be a personal_service_corporation within the meaning of sec_269a the aggregate fair_market_value of the assets contributed by sub and sub to sub will exceed such assets’ aggregate bases immediately after the proposed transaction the obligations assumed by sub and sub from defendants in lawsuits to pay liabilities to personal injury claimants were received by sub and sub in qualified assignments under sec_130 plr-137707-07 y z the annuity_contracts issued by sub and sub to fund the obligations of each other pursuant to qualified assignments met the requirements for qualified funding assets under sec_130 when issued and their terms have not been modified all terms and conditions of the obligations and qualified assignments entered into by sub and sub and all annuity_contracts issued as qualified funding assets with respect to those obligations and qualified assignments by sub and sub will be the same both before and after the proposed transaction aa sub on behalf of itself and sub will guarantee that payments will be made to claimants in accordance with the terms of their qualified assignments as in effect before the proposed transaction based solely on the information submitted and the representations set forth above we hold as follows no gain_or_loss will be recognized by either sub or sub on the transfers of assets to sub including the subsequent transfers in constructive exchange for additional shares of sub stock and sub 3’s assumption of the liabilities associated with the assets sec_351 and sec_357 no gain_or_loss will be recognized by sub on the receipt of assets from sub or sub in constructive exchange for additional shares of sub stock sec_1032 the basis of each asset received by sub will be the same as the basis of that asset in the hands of either sub or sub immediately prior to the proposed transaction sec_362 the holding_period of each asset received by sub will include the period during which that asset was held by either sub or sub prior to the proposed transaction sec_1223 the basis of the sub stock in the hands of sub or sub will be increased by an amount equal to the sum of the bases of the assets transferred to sub decreased by the sum of liabilities assumed by sub sec_358 and d the holding_period of the sub stock constructively received by sub and sub will include the period during which sub or sub held the transferred assets provided that the transferred assets were held by sub or sub as capital assets on the date of the transfers sec_1223 plr-137707-07 assuming that the rules of sec_130 were satisfied at the time the qualified assignments were entered into and further assuming that the proposed transaction does not affect the application of sec_130 as set forth in sec_130 but without regard to whether there is a qualified_assignment the status of the contracts as annuity_contracts under sec_72 and sec_72 will not be affected by the proposed transaction assuming that the rules of sec_130 were satisfied at the time the qualified assignments were entered into and further assuming that the proposed transaction does not affect the application of sec_130 as set forth in sec_130 but without regard to whether there is a qualified_assignment the proposed transaction will not cause distributions under the contracts to be subject_to the penalty on premature distributions under sec_72 the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process we express no opinion about the tax treatment of the transactions described above under other provisions of the internal_revenue_code or income_tax regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions described above that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively any taxpayer filing its return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of this letter_ruling plr-137707-07 in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely ___________________ mark j weiss assistant to the chief branch office of associate chief_counsel corporate cc
